Citation Nr: 0309997	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-16 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for a right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1971 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1999 RO decision which denied the veteran's 
claim for a compensable rating for a right knee scar.  He 
failed to appear for a scheduled October 2000 RO hearing and 
for a scheduled August 2001 Travel Board hearing.  In October 
2001, the Board remanded the claim to the RO for additional 
evidentiary development.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination 
pertaining to his claim for a compensable rating for a right 
knee scar, and he has not provided good cause for his failure 
to report.


CONCLUSION OF LAW

The claim for a compensable rating for a right knee scar must 
be denied due to the veteran's failure to report for a 
scheduled VA examination.  38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and the 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Relevant identified medical records have been obtained.  The 
veteran was scheduled for a VA examination in December 2001, 
but, without good cause, failed to report.  Under the 
circumstances, the Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The veteran served on active duty in the Army from March 1971 
to May 1973.  During service he sustained a right knee 
laceration in a vehicle accident, and since May 1976 the 
residual right knee scar has been service-connected and rated 
noncompensable.  In November 1998, he submitted his current 
claim for a compensable rating for the condition.  In 
November 1999, the RO denied a compensable rating for the 
condition, and the veteran appealed seeking a compensable 
rating.  He failed to appear at hearings scheduled in October 
2000 and August 2001.  

In October 2001, the Board ordered additional development of 
the evidence to include provision of a VA examination to 
determine the current severity of the veteran's service-
connected right knee scar.  In January 2002, the VA Medical 
Center notified the Board that the veteran had failed to 
report for a VA examination scheduled in December 2001.  The 
file contains no reason for the veteran's failure to report 
for the scheduled VA examination.  

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).

After review of the claims file, the Board concludes that it 
has no choice but to deny the veteran's claim for an 
increased rating due to his failure, without good cause, to 
report for the scheduled December 2001 VA examination.  38 
C.F.R. § 3.655.  Since that time, the veteran has failed to 
furnish any explanation for his absence from the examination.  
The duty to assist is not a one-way street, and the veteran 
has failed to cooperate in developing his claim.  38 C.F.R. 
§ 3.159; Wood v. Derwinski, 1 Vet. App. 190 (1991).

Inasmuch as the veteran, without good cause, failed to report 
for a VA examination scheduled in connection with his claim 
for a compensable rating for a right knee scar, the claim 
must be denied.  38 C.F.R. § 3.655.


ORDER

A compensable rating for a right knee scar is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

